COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00428-CV


Jinhui Chen                                §    From County Court at Law No. 2

                                           §    of Denton County (CV-2011-02750)
v.
                                           §    May 30, 2013

Jodi Johnson and Joseph Johnson            §    Opinion by Justice Walker


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. The judgment is modified to

delete the $1,000 award based on Texas Civil Practice and Remedies Code

section 134.005 and to delete the $3,000 award based on violations of the DTPA.

The trial court’s default judgment, as modified, reflects an award to the Johnsons

of $1,500 in liquidated damages, plus $3,100 in unliquidated damages under the

property code for total damages of $4,600; plus prejudgment interest—

recalculated on the modified award of $4,600 at the rate of five percent from

August 24, 2011 to July 12, 2012—of $203.53; plus postjudgment interest on

$4,600 at five percent per annum from July 12, 2012 until paid; plus $5,000 in

attorney’s fees; plus $561.55 in court costs, which were uncontested on appeal.

It is ordered that the judgment of the trial court is affirmed as modified.
      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _________________________________
                                         Justice Sue Walker